NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 11/10/2021, in response to the non-final office action mailed 8/13/2021.
Claims 1-3, 5-7, and 9-18 are pending.  Claims 4 and 8 have been canceled. Claims 11-18 are newly added.
Claims 1-3, 5-7, and 9-18 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1 and 5-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view the amendment filed 11/10/2021.
The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 11/10/2021.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 2, 5, and 7 under 35 U.S.C. 103 as being unpatentable over Gomez et al. (Jpn. J. Pharmacol. 80:327-331 (1999)- cited in IDS filed 1/8/2021), and further in view of Lundahl et al. (U.S. 2010/0093787- cited in IDS filed 1/8/2021) , is withdrawn in view the amendment filed 11/10/2021.
Jpn. J. Pharmacol. 80:327-331 (1999)- cited in IDS filed 1/8/2021) and Lundahl et al. (U.S. 2010/0093787- cited in IDS filed 1/8/2021), as applied to claims 1, 2, 5, and 7 above, and further in view Kaufman et al. (U.S. 2013/0251671- cited in IDS filed 1/8/2021), is withdrawn in view the amendment filed 11/10/2021.
The rejection of claims 1-7 and 10 under 35 U.S.C. 103 as being unpatentable over Gomez et al. (Jpn. J. Pharmacol. 80:327-331 (1999)- cited in IDS filed 1/8/2021), Lundahl et al. (U.S. 2010/0093787- cited in IDS filed 1/8/2021) and Kaufman et al. (U.S. 2013/0251671- cited in IDS filed 1/8/2021), as applied to claims 1-5 and 7 above, and further in view of Raptis et al. (Exp Clin Endrocrinol Diabetes 109 (Suppl 2): S265-S287 (2011)- cited in IDS filed 1/8/2021), is withdrawn in view the amendment filed 11/10/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A method of treating diabetes and sleep apnea associated with diabetes comprising administering gaboxadol or a pharmaceutically acceptable salt thereof to a patient in need thereof in an amount effective to reduce episodes of sleep apnea and lower the patient's HbA1c level, by an amount greater than 0.5% as compared to the patient's HbA1c level prior to treatment with gaboxadol or a pharmaceutically acceptable salt thereof is free of the prior art.
A method of treating diabetes and sleep apnea associated with diabetes comprising administering gaboxadol or a pharmaceutically acceptable salt thereof to a 
The closest art to the instant claims is Gomez et al. (Jpn. J. Pharmacol. 80:327-331 (1999) - previously cited).
Gomez et al. is a journal article that teaches GABA is decreased in endocrine pancreatic tissue and experimental and human diabetes (p. 327).  The reference explored the effects of GABA agonists with different mechanisms of action on experimental rat model of type II diabetes (p. 328).  The effects of some GABAA and GABAB agents on fasting and overload blood glucose of streptozotocin-induced (STZ) diabetic rats with moderate or severe hyperglycemia or evaluated.  Id. One of the GABA agents examined was THIP (4,5,6,7-tetrahydroisoxazolo[5,4-c]pyridone) (abstract, p. 328 materials the methods).   THIP and gaboxadol are the same compound; a selective GABAA receptor agonist. 
The reference does not explicitly or implicitly teach an effect on Hb1Ac levels or fasting plasma glucose levels in the diabetic rat model, much less comparative respective levels following gaboxadol treatment.  
Accordingly, instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Claims 1-3, 5-7, and 9-18 are being allowed as set forth in the amendment filed 11/10/2021.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654 
/JULIE HA/           Primary Examiner, Art Unit 1654